618 N.W.2d 393 (2000)
Dennis J. FAUST, Respondent,
Sterling Electric Construction, et al., Killmer Electric Company, et al., Respondents,
v.
EGAN McKAY ELECTRICAL COMPANY, et al., Relators,
St. Paul Electrical Construction Medical Reimbursement Plan, Intervenor.
No. C4-00-1205.
Supreme Court of Minnesota.
October 26, 2000.
Kay Nord Hunt, Richard L. Plagens, Christopher R. Grote, Lommen, Nelson, Cole & Stageberg, P.A., Minneapolis, for appellant.
Scott P. Heins, White Bear Lake, for employee.
Richard W. Schmidt, Cousineau, McGuire & Anderson, Minneapolis, for Sterling Elec. et al.
Kristin M. Cajocob, Fitch, Johnson, Larson, Walsh & Held, Minneapolis, for Killmer Elec., et al.
Edward Q. Cassidy, St. Paul, for intervenor.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 16, 2000, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
Paul H. Anderson
Associate Justice